Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,984,508 Although the claims at issue are not identical, they are not patentably distinct from each other because patent claims 1-18 recites features/limitations of claims 1-15 of instant application. For Example:
Instant application
Reference.
Claim limitations.

1. A method of modeling a focus of attention (FOA) for a low-vision user with a head-mounted visual aid device, comprising the steps of: capturing real-time video images with a camera of the head-mounted visual aid device; sensing at least one movement parameter of the head-mounted visual aid device over a first time period with at least one sensor of the head-mounted visual aid device; determining in a processor of the head-mounted visual aid device if the low-vision user is engaged in a scanning behavior; if the sensed at least one movement parameter does not exceed a first movement threshold and the low-vision user is engaged in the scanning behavior, activating electronic image stabilization in the head-mounted visual aid device to produce stabilized video images; and presenting the stabilized video images to the low-vision user on a display of the head-mounted visual aid device.
4. The method of claim 1, further comprising applying a magnification coefficient to the stabilized video images, wherein the first movement threshold depends on the magnification coefficient.

3. The method of claim 1, wherein the at least one movement parameter comprises a rotation of the head-mounted visual aid device.

5. The method of claim 1, wherein the first time period does not exceed a video frame time of the camera.



6. The method of claim 1, wherein the determining step further comprises determining in the processor that the sensed at least one movement parameter is consistent with a panning movement of the low-vision user.

7. The method of claim 1, wherein the determining step further comprises determining in the processor that the sensed at least one movement parameter is consistent with a reading movement of the low-vision user.
Claim limitations.

1. A method of modeling a focus of attention of a user with a head-mounted visual aid device, comprising the steps of: capturing real-time video images with a camera of the head-mounted visual aid device; applying a magnification coefficient to the real-time video images; sensing at least one movement parameter of the head-mounted visual aid device over a first time period with at least one sensor of the head-mounted visual aid device; analyzing in a processor of the head-mounted visual aid device the at least one movement parameter and the magnification coefficient over the first time period to determine a focus of attention state of user; and updating a focus of attention model of the user with the focus of attention state.
7. The method of claim 6, further comprising activating electronic image stabilization in the head-mounted visual aid device to apply electronic image stabilization to the real-time video images.




10. The method of claim 1, wherein the at least one movement parameter comprises a rotation of the head-mounted visual aid device.

11. The method of claim 1, wherein the first time period does not exceed a video frame time of the camera.


13. The method of claim 12, wherein the deliberate movements are consistent with a panning movement of the user.



14. The method of claim 12, wherein the deliberate movements are consistent with a reading movement of the user.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Samec et al. US 20160270656 is cited because the reference teaches “In some embodiments, sensors may be operably coupled to local processing module (70) and which may execute logic devices to retrieve the detected head movement and/or determined head position, head pose, or orientation. A downward movement of the user's head may be indicative of focusing on an object in the near-field”); analyzing in a processor of the head-mounted visual aid device the at least one movement parameter over the first time period to determine a focus of attention state of user” see [1560].
McHugh et al. US 20190279407 is cited because the reference teaches “Users can interactively change their viewpoint and dynamically view any part of the captured scene they desire. Display and navigation sensors track head movement in real-time to determine the region of the 360° video that the user wants to view”, see [0003].
Border US 20160116979, is cited because the reference teaches “This condition is suitable for displaying a video image without color breakup when the head-mounted display is stationary or moving relatively slowly. However, if the user moves his head such that the head-mounted display moves rapidly, color breakup will occur”, see [0529].
Allowable Subject Matter
2.		The following is a statement of reasons for the indication of allowable subject matter: claims 1-15 would be in allowable condition, if applicant overcome the double patenting rejection above.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of Samec et al. US 20160270656, failed to teach or suggest for A method of modeling a focus of attention (FOA) for a low-vision user with a head-mounted visual aid device, comprising the steps of: capturing real-time video images with a camera of the head-mounted visual aid device; sensing at least one movement parameter of the head-mounted visual aid device over a first time period with at least one sensor of the head-mounted visual aid device; determining in a processor of the head-mounted visual aid device if the low-vision user is engaged in a scanning behavior; if the sensed at least one movement parameter does not exceed a first movement threshold and the low-vision user is engaged in the scanning behavior, activating electronic image stabilization in the head-mounted visual aid device to produce stabilized video images; and presenting the stabilized video images to the low-vision user on a display of the head-mounted visual aid device. As cited in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI BAYAT/Primary Examiner, Art Unit 2664